Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 1 of 70 PageID# 1562



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division

   B.R.,                                            )
                                                    )
                    Plaintiff,                      )
                                                    )
   v.                                               )    Civil No. 1:19-cv-00917-RDA-TCB
                                                    )
   FAIRFAX COUNTY SCHOOL BOARD,                     )
   et al.,                                          )
                                                    )
                    Defendants.                     )


                                           DEFENDANT
                                 FAIRFAX COUNTY SCHOOL BOARD’S
                                 ANSWER TO AMENDED COMPLAINT

           Defendant Fairfax County School Board, by counsel and pursuant to Federal Rule

  12(a)(4)(A) and General Orders 3 and 7, answers the allegations against it in Plaintiff B.R.’s

  Amended Complaint as follows:

  1.       INTRODUCTION

           1.      This case involves the horrible mistreatment of 12-year-old student, [B.R.], by

  officials in Fairfax County Public Schools (“FCPS”).

           Response: Denied.

           2.      [B.R.], a former honor roll student, made specific and repeated complaints to FCPS

  administrators about the horrific environment and the discrimination she suffered. She begged

  them for help.

           Response: Denied.

           3.      She told them that she was “scared to come to school.”

           Response: Denied.



                                                   1
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 2 of 70 PageID# 1563



         4.      Deliberately indifferent to her complaints, they did nothing.

         Response: Denied.

         5.      Worse, presented with credible and compelling allegations of abuse by other

  students, FCPS officials retaliated against [B.R.] by falsely insinuating to her parents that she was

  to blame for her mistreatment.

         Response: Denied.

         6.      [B.R.] now expects to endure the same mistreatment at the hands of FCPS officials

  that she faced when she was 12-years old.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph (including what Plaintiff “expects”) and,

  therefore, denies the allegations.

         7.      She knows they will attack her.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph (including what Plaintiff “knows”) and, therefore,

  denies the allegations.

         8.      She knows they will blame her.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph (including what Plaintiff “knows”) and, therefore,

  denies the allegations.

         9.      They have already done that.

         Response: Denied.

         10.     She is proceeding with this case anyway.




                                                    2
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 3 of 70 PageID# 1564



          Response: Admitted in part and denied in part. The School Board acknowledges that

  Plaintiff is proceeding with this case. The School Board denies this allegation to the extent that it

  implies that FPCS or the School Board mistreated Plaintiff in any way or is liable for causing any

  alleged injury.

          11.       [B.R.] brings this civil rights case because she was raped, sexually assaulted,

  sexually harassed, terrorized, extorted, bullied, and threatened with death by other students at the

  Rachel Carson Middle School from October 2011 until February 2012.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph (including Plaintiff’s motivation for bringing this

  case) and, therefore, denies the allegations.

          12.       Matters worsened for [B.R.] after FCPS school officials got involved.

          Response: Denied.

          13.       After FCPS administrators deflected, minimized, and ignored [B.R.]’s serious

  complaints, and blamed her for her mistreatment, her attackers were emboldened.

          Response: The School Board denies that its administrators acted in the manner portrayed

  above. The School Board lacks knowledge or information sufficient to form a belief as to the truth

  of the allegation that Plaintiff’s unidentified “attackers” were “emboldened,” but denies that any

  such emboldening was caused by the School Board. All remaining allegations are denied.

          14.       As a result of this deliberate indifference to [B.R.]’s suffering, FCPS subjected

  seventh-grader [B.R.] to life-altering trauma which she endured daily at the Rachel Carson Middle

  School (“RCMS”).

          Response: Denied.




                                                     3
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 4 of 70 PageID# 1565



         15.     When [B.R.] reported being sexually harassed, the school’s assistant principal

  brushed off her complaint as a “boy-girl thing.”

         Response: Denied.

         16.     The school’s assistant principal failed to stop [B.R.]’s assailant and, instead, told

  her not to “ruin a young man’s life.”

         Response: Denied.

         17.     The School’s Assistant Principal turned [B.R.]’s assailant into the victim and

  discredited [B.R.]’s reports to her parents and other officials.

         Response: Denied.

         18.     When [B.R.] reported to administrators that she began receiving death threats one

  school official shockingly told her that the threats were “just something kids say.”

         Response: Denied.

         19.     After [B.R.] advised one teacher that another student had sexually assaulted her

  “down there,” the teacher forced her to sit next to her assailant in class.

         Response: Denied.

         20.     After [B.R.] began receiving in-home education she reported being raped at a bus

  stop by another middle school student, the FCPS did not do anything at all.

         Response: Admitted in part and denied in part. The School Board admits that, while

  Plaintiff was out of school and receiving homebound instruction, the Fairfax County Police

  Department reported to the school’s principal that it was investigating Plaintiff’s report to the

  police that she had been raped by another student after getting off the school bus. The School

  Board denies the remaining allegations.




                                                     4
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 5 of 70 PageID# 1566



         21.     FCPS permitted [B.R.]’s assailant to remain in school, on campus, while

  simultaneously instigating a smear campaign against [B.R.] in communications with [B.R.]’s

  parents, [B.R.]’s peers at school, and [B.R.]’s educators at her grade school.

         Response: The School Board lacks knowledge or information sufficient to respond to the

  allegation that the “assailant … remained in school, on campus” because Plaintiff does not identify

  the “assailant” that she is referencing; thus, this allegation is denied. The School Board denies all

  remaining allegations.

         22.     This case is not about some “public school playground incident,” but one which

  rises to the level of a constitutional violation actionable under 42 U.S.C. § 1983. Cf. Waybright v.

  Frederick Cty., 528 F.3d 199, 208 (4th Cir. 2008).

         Response: Because Count II under 42 U.S.C. § 1983 was dismissed by the Court’s Order

  of March 10, 2020, the School Board is not required to respond to this allegation. To the extent

  that a response it required, all allegations are denied.

         23.     FCPS’ misconduct created a tortuous [sic] environment at the Rachel Carson

  Middle School which lasted months causing [B.R.] to suffer permanent physical, neurological,

  emotional, and psychological injuries for which she requires ongoing medical and psychiatric care.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations pertaining to Plaintiff’s injuries and, thus, they are denied. All

  remaining allegations are denied.

         24.     The actions of the FCPS were so reprehensible that it entered into a Voluntary

  Resolution Agreement with the United States Department of Education to resolve issues raised by

  [B.R.] in an Administrative Complaint she filed with the Office of Civil Rights (“OCR

  Complaint”).




                                                     5
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 6 of 70 PageID# 1567



            Response: Admitted in part and denied in part. The School Board admits that it entered

  into a Voluntary Resolution Agreement with the Department of Education, which resolved

  Plaintiff’s OCR Complaint without any finding of wrongdoing. The remaining allegations are

  denied.

            25.    Pursuant to the Voluntary Resolution Agreement, FCPS agreed to make a series of

  significant changes to its policies, procedures, and practices to comply with Title IX of the

  Education Amendments of 1972 (“Title IX”).

            Response: Admitted in part and denied in part. The School Board admits that, pursuant to

  the Voluntary Resolution Agreement, FCPS agreed to make certain changes to its policies,

  procedures, and/or practices. All remaining allegations are denied.

            26.    In a supplemental filing to the U.S. Department of Education, [B.R.] advised of

  additional instances of rape, anal rape, and physical assault with weapons she endured, as well as

  death threats directed to her and her entire family.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph and, therefore, denies the allegations.

            27.    The Voluntary Resolution Agreement, however, did not address [B.R.]’s lifelong

  and permanent physical and psychological injuries.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegation that Plaintiff has suffered any “lifelong and permanent physical and

  psychological injuries,” and therefore denies that allegation. The remaining allegations are denied.

            28.    Under the Voluntary Resolution Agreement, FCPS was required to provide [B.R.]

  written notice of the outcome of the investigation and any remedial steps it would take to correct

  the recurrence of the sexually hostile environment at Rachel Carson Middle School.




                                                    6
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 7 of 70 PageID# 1568



          Response: Denied as phrased. The Voluntary Resolution Agreement speaks for itself and

  no further characterization is necessary.

          29.     FCPS never supplied any such information to [B.R.].

          Response: The School Board denies that it was obligated to provide such information to

  Plaintiff and, thus, all allegations are denied.

          30.     In the Voluntary Resolution Agreement, the United States Department of Education

  and the FCPS expressly acknowledged [B.R.]’s “right to file a private suit in federal court.”

          Response: Denied.

          31.     Through this Complaint, [B.R.] seeks money damages under 42 U.S.C. 1983 and

  20 U.S.C. §§1681-1688. [B.R.] also raises supplemental state law claims against [C.K., J.O., A.F.,

  S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.].

          Response: The language of the Amended Complaint speaks for itself.

          32.     Contemporaneous with the filing of this Amended Complaint, [B.R.] has moved to

  proceed under a pseudonym.

          Response: Admitted.

  2.      STATEMENT OF JURISDICTION

          33.     The Court has federal subject matter jurisdiction in this action pursuant to 28 U.S.C.

  § 1331 because [B.R.]’s claims arise under the laws of the United States of America, including

  Title IX, 20 U.S.C. §§1681-1688, 42 U.S.C. §1983, 42 U.S.C. § 1985 and the United States

  Constitution.

          Response: This paragraph calls for a legal conclusion to which no answer is required.

          34.     Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over [B.R.]’s

  additional claims under state law because [B.R.]’s state law claims arise out of a common nucleus

  of operative facts.


                                                     7
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 8 of 70 PageID# 1569



          Response: This allegation relates to claims not brought against the School Board and so

  no response is required. To the extent that a response is required, the allegations are denied.

          35.      Venue is proper in the Eastern District of Virginia because [B.R.]’s claims arise

  primarily from unlawful conduct occurring in Fairfax County, Virginia.

          Response: This paragraph calls for a legal conclusion to which no answer is required.

  3.      PARTIES

          A.       All Defendants Know [B.R.]’s Identity 1

          36.      [B.R.] is an adult individual and citizen of the United States of America.

          Response: Admitted.

          37.      [B.R.]’s name and address is not contained in this Complaint to protect the privacy

  and identity of [B.R.], who incurred serious physical, neurological, psychiatric, and emotional

  injuries and damages of a sensitive nature as a result of the intentional, reckless, and outrageous

  acts and failures of Defendants as outlined below. Information which could identify [B.R.] is not

  contained herein.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegation that Plaintiff suffered injuries and, therefore, denies that allegation.

  All remaining allegations are denied.

          38.      Good cause exists for [B.R.] to use a pseudonym due to the harmful effect of the

  public disclosure of her identity and the harm inflicted by defendants to [B.R.]. All Defendants are

  or should be aware of [B.R.]’s identity and suffer no prejudice by reason of concealing [B.R.]’s

  identity in the Complaint and public records filed with the Court.




          1
            All headings are copied verbatim from the Amended Complaint. To the extent that they contain
  substantive allegations, they are denied unless expressly admitted.


                                                         8
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 9 of 70 PageID# 1570



         Response: The School Board admits that it is aware of Plaintiff’s identity. The remaining

  allegations consist of legal conclusions to which the School Board is not required to respond. To

  the extent that a response is required, all remaining allegations are denied.

         39.     [B.R.] seeks to proceed as a [B.R.] in this case because of the FCPS’ prior betrayal

  of the promises to protect her anonymity.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  about the Plaintiff’s motivation to proceed pseudonymously and, therefore, it denies those

  allegations. All remaining allegations are denied.

         40.     It is believed, and therefore averred, that the School District will argue to this Court

  that her case should be dismissed because she has not identified herself by her real name.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  about what Plaintiff believes and, therefore, it denies those allegations.

         41.     But they know who she is.

         Response: The School Board admits that it is aware of Plaintiff’s true identity.

         42.     They knew when she first informed them of her initial mistreatment.

         Response: The School Board admits that it is aware of Plaintiff’s true identity. All

  remaining allegations are denied.

         43.     They know her name now.

         Response: The School Board admits that it is aware of Plaintiff’s true identity.

         44.     The Defendants previously promised to protect her anonymity.

         Response: Denied.

         45.     After making her initial written statement to school officials in 2011, FCPS

  officials immediately told her attackers and betrayed the promise to keep her identity private.




                                                    9
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 10 of 70 PageID# 1571



         Response: Denied.

         46.     This betrayal caused [B.R.] to endure additional harassment and abuse.

         Response: Denied.

         47.     They retaliated against her before and exposed her identity to her assailants.

         Response: Denied.

         48.     The officials with the FCPS knew who she was when they informed her attackers

  that she had filed a complaint with the school.

         Response: The School Board admits that it knows Plaintiff’s identity and has been aware

  of her identity at all relevant times. All remaining allegations are denied.

         49.     They knew who she was when [B.R.] made her report to the Office of Civil Rights

  of the United States Department of Education.

         Response: Admitted.

         50.     They knew her name when the U.S. Department of Education investigated her

  complaints about the FCPS.

         Response: Admitted.

         51.     They knew who she was when the FCPS responded to the Office of Civil Rights

  Complaint.

         Response: Admitted.

         52.     They knew who she was when the FCSB entered into a Voluntary Resolution

  Agreement with the Office of Civil Rights.

         Response: Admitted.

         53.     They know who she is now.

         Response: Admitted.




                                                    10
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 11 of 70 PageID# 1572



            54.    Notably, FCPS officials directed teachers to use pseudonyms to refer to [B.R.] in

  internal communications about her.

            Response: Denied.

            55.    To claim that this Court lacks jurisdiction because [B.R.] has not used her real name

  in the caption of this case, is a procedural gimmick.

            Response: Denied.

            56.    But [B.R.]’s use of a pseudonym is not a gimmick.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph and, therefore, denies the allegations.

            57.    Given the reprisals and retaliation [B.R.] previously endured because the School

  District revealed her identity, she is terrified that the School District will again attempt to hurt her.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations regarding Plaintiff being “terrified that the School District will

  again attempt to hurt her” and, therefore, denies the allegations. All remaining allegations are

  denied.

            58.    She believes they will do it again and their insistence that she reveal her identity on

  a federal docket available to the whole world on the internet confirms [B.R.]’s greatest suspicions.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations in this paragraph and, therefore, denies the allegations. The School

  Board avers that, as set forth in previously filed papers, it did not take a position on Plaintiff’s

  request to proceed anonymously.

            B.     The Defendants

            59.    Defendant Fairfax County School Board (“FCSB”) is a public school board that

  is responsible for the operation, management, and oversight of the public education system of the


                                                     11
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 12 of 70 PageID# 1573



  Fairfax County Public Schools (“FCPS”). Defendant FCSB is the public body “that governs [the]

  school division” of FCPS, within the meaning of Va. Code Ann. § 22.1-1, VA. Const., Art. VIII,

  § 7 (“The supervision of schools in each school division shall be vested in a school board”), Va.

  Code Ann. § 22.1-28 (“supervision of schools in each school division shall be vested in a school

  board”), and Va. Code Ann. § 22.1-71 (stating that the “school board” is the “body corporate” with

  the power to “sue” and “be sued”). The FCSB is the “body corporate” for the FCPS and is vested

  with all the powers and charged with all the duties, obligations, and responsibilities imposed upon

  FCPS.

          Response: Admitted in part and denied in part. The School Board admits only that it

  manages and operates FCPS. The remaining allegations consist of legal conclusions to which the

  School Board is not required to respond. To the extent that a response is required, the allegations

  are denied.

          60.    As the corporate body for FCPS, Defendant FCSB is a recipient of federal financial

  assistance within the meaning of 20 U.S.C. § 1681(a).

          Response: Admitted in part and denied in part. The School Board admits that it receives

  federal funds. The remaining allegations state a legal conclusions to which no response is required.

  To the extent that a response is required, the allegations are denied.

          61.    Defendant FCSB provided educational, supervisory, and childcare services to

  children directly and through Fairfax County Public Schools, including the Rachel Carson Middle

  School, its principals, vice principals, teachers, staff, and other personnel, including, but not

  limited to defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], who acted as its

  agents, ostensible agents, servants and/or employees.




                                                   12
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 13 of 70 PageID# 1574



            Response: Admitted in part and denied in part. The School Board admits that it provides

  educational services through FCPS. The School Board also admits that the above individuals were

  employed by FCPS during the 2011-12 academic year. The remaining allegations consist of legal

  conclusions to which the School Board is not required to respond. To the extent that a response is

  required, the allegations are denied.

            62.    Defendant, [C.K.], is an adult individual residing at 2405 Tatnuck Court in

  Herndon, Virginia 20171.

            Response: Admitted in part and denied in part. The School Board admits that C.K. is an

  adult individual. The School Board lacks knowledge or information sufficient to form a belief as

  to the truth of the remaining allegation and, therefore, denies the allegations.

            63.    At all times material, [C.K.] was a minor, [B.R.]’s peer, and a student at Rachel

  Carson Middle School (“the middle school”), located at 13518 McLearen Road in Herndon,

  Virginia 20171.

            Response: Admitted.

            64.    Defendant, [J.O.], is an adult individual residing at 13611 Floris Street in Herndon,

  Virginia 20171.

            Response: Admitted in part and denied in part. The School Board admits that J.O. is an

  adult individual. The School Board lacks knowledge or information sufficient to form a belief as

  to the truth of the remaining allegation and, therefore, it denies the allegations.

            65.    At all times material, [J.O.] was a minor and a student with [B.R.] at the middle

  school.

            Response: Admitted.




                                                    13
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 14 of 70 PageID# 1575



           66.    Defendant, [P.H.] (“Assistant Principal [P.H.]”) is, at all times material, an adult

  individual and Assistant Principal and/or educator at the middle school and maintains a personal

  address and residence at 14803 Haymarket Lane in Centerville, Virginia 20152. At all times

  material hereto, [P.H.] was acting as an employee, agent, servant and/or ostensible agent of Fairfax

  County School Board.

           Response: Admitted in part and denied in part. The School Board admits that P.H. was

  employed as an Assistant Principal at Rachel Carson Middle School during the 2011-12 school

  year. The remaining allegations consist of legal conclusions to which the School Board is not

  required to respond. To the extent a response is required, the allegations are denied.

           67.    Defendant, [A.F.] (“Principal [A.F.]”) is, at all times material, an adult individual

  and Principal, and/or educator at the middle school and maintains a personal address and residence

  at 42448 Leesylvania Court, in Ashburn, Virginia 20148. At all times material hereto, Principal

  [A.F.] was acting as an employee, agent, servant and/or ostensible agent of Fairfax County School

  Board.

           Response: Admitted in part and denied in part. The School Board admits that A.F. was

  employed as a Principal at Rachel Carson Middle School during the 2011-12 school year. The

  remaining allegations consist of legal conclusions to which the School Board is not required to

  respond. To the extent a response is required, the allegations are denied.

           68.    Defendant, [S.T.] (“Assistant Principal [S.T.]”) is, at all times material, an adult

  individual and Assistant Principal, and/or Educator at the middle school and maintains a personal

  address and residence at 47 Eisentown Drive, Lovettsville in Virginia, 20180. At all times material

  hereto, [Assistant] Principal [S.T.] was acting as an employee, agent, servant and/or ostensible

  agent of Fairfax County School Board.




                                                   14
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 15 of 70 PageID# 1576



         Response: Admitted in part and denied in part. The School Board admits that S.T. was

  employed as an Assistant Principal at Rachel Carson Middle School during the 2011-12 school

  year. The remaining allegations consist of legal conclusions to which the School Board is not

  required to respond. To the extent a response is required, the allegations are denied.

         69.     Defendant, [T.B.] (“Assistant Principal [T.B.]”) is, at all times material, an adult

  individual and Assistant Principal, and/or Educator at the middle school and maintains a personal

  address and residence at 1506 Crane Street in Falls Church, Virginia 22046. At all times material

  hereto, Assistant Principal [T.B.] was acting as an employee, agent, servant and/or ostensible agent

  of Fairfax County School Board.

         Response: Admitted in part and denied in part. The School Board admits that T.B. was

  employed as an Assistant Principal at Rachel Carson Middle School during the 2011-12 school

  year. The remaining allegations consist of legal conclusions to which the School Board is not

  required to respond. To the extent a response is required, the allegations are denied.

         70.     Defendant, [B.H.] (“Counselor [B.H.]”) is, at all times material, an adult individual

  and guidance counselor of the middle school and maintains an office at defendant, Fairfax County

  Public Schools, Gatehouse Administrative Center, 8115 Gatehouse Road in Falls Church, Virginia

  22042. At all times material hereto, Counselor [B.H.] was acting as an employee, agent, servant

  and/or ostensible agent of Fairfax County School Board.

         Response: Admitted in part and denied in part. The School Board admits that B.H. was

  employed as a guidance counselor at Rachel Carson Middle School during the 2011-12 school

  year. The remaining allegations consist of legal conclusions to which the School Board is not

  required to respond. To the extent a response is required, the allegations are denied.




                                                  15
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 16 of 70 PageID# 1577



         71.     Defendant, [J.F.] (“Counselor [J.F.]”) is, at all times material, an adult individual

  and guidance counselor of the middle school and maintains an office at defendant, Fairfax County

  Public Schools, Gatehouse Administrative Center, 8115 Gatehouse Road in Falls Church, Virginia

  22042. At all times material hereto, Counselor [J.F.] was acting as an employee, agent, servant

  and/or ostensible agent of Fairfax County School Board.

         Response: Admitted in part and denied in part. The School Board admits that J.F. was

  employed as a guidance counselor at Rachel Carson Middle School during the 2011-12 school

  year. The remaining allegations consist of legal conclusions to which the School Board is not

  required to respond. To the extent a response is required, the allegations are denied.

         72.     Defendant [M.C.] is, at all times material, an adult individual and educator of the

  middle school and maintains an office at defendant, Fairfax County Public Schools, Gatehouse

  Administrative Center, 8115 Gatehouse Road in Falls Church, Virginia 22042. At all times

  material hereto, [M.C.] was acting as an employee, agent, servant and/or ostensible agent of

  Fairfax County School Board.

         Response: Admitted in part and denied in part. The School Board admits that M.C. was

  employed as a teacher at Rachel Carson Middle School during the 2011-12 school year. The

  remaining allegations consist of legal conclusions to which the School Board is not required to

  respond. To the extent a response is required, the allegations are denied.

         73.     Defendant [M.P.] is, at all times material, an adult individual and educator of the

  middle school and maintains an office at defendant, Fairfax County Public Schools, Gatehouse

  Administrative Center, 8115 Gatehouse Road in Falls Church, Virginia 22042. At all times

  material hereto, [M.P.] was acting as an employee, agent, servant and/or ostensible agent of Fairfax

  County School Board.




                                                  16
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 17 of 70 PageID# 1578



         Response: Admitted in part and denied in part. The School Board admits that M.P. was

  employed as a teacher at Rachel Carson Middle School during the 2011-12 school year. The

  School Board denies that M.P. maintains an office at FCPS. The remaining allegations consist of

  legal conclusions to which the School Board is not required to respond. To the extent a response

  is required, the allegations are denied.

         74.     Defendant [F.T.] is, at all times material, an adult individual and educator of the

  middle school and maintains an office at defendant, Fairfax County Public Schools, Gatehouse

  Administrative Center, 8115 Gatehouse Road in Falls Church, Virginia 22042. At all times

  material hereto, [F.T.], was acting as an employee, agent, servant and/or ostensible agent of Fairfax

  County School Board.

         Response: Admitted in part and denied in part. The School Board admits that F.T. was

  employed as a teacher at Rachel Carson Middle School during the 2011-12 school year. The

  School Board denies that F.T. maintains an office at FCPS. The remaining allegations consist of

  legal conclusions to which the School Board is not required to respond. To the extent a response

  is required, the allegations are denied.

         75.     FCPS is responsible for the policies, procedures, practices, and training of the

  principals, vice principals, teachers, staff, and other personnel, including, but not limited to

  defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], under the employ of the

  Fairfax County Public Schools.

         Response: Admitted in part and denied in part. The School Board admits that it is

  responsible for the policies it enacts and that FCPS promulgates procedures and provides training

  to employees pursuant to School Board policies. All remaining allegations are denied.




                                                   17
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 18 of 70 PageID# 1579



            76.    FCPS is responsible for the actions and omissions of its principals, vice principals,

  teachers, staff, and other personnel under its employ.

            Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

            77.    Defendants [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], were at all

  times relevant to this complaint, duly appointed and acting as educators, employees, agents, and/or

  servants on behalf of the Fairfax County Public Schools, acting under the color of law and under

  the statutes, ordinances, regulations, policies, customs, and usages of the Commonwealth of

  Virginia.

            Response: Admitted in part and denied in part. The School Board admits that the above-

  named individuals were employed at Rachel Carson Middle School during the 2011-12 academic

  year. The remainder of this paragraph consists of legal conclusions to which the School Board is

  not required to respond. To the extent that a response is required, all remaining allegations are

  denied.

            78.    At all times relevant hereto, Defendants [A.F., S.T., P.H., T.B., B.H., J.F., M.C.,

  M.P., and F.T.] were responsible for educating, safeguarding, and protecting students of RCMS

  from harm, including from the conduct of other RCMS students.

            Response: The School Board admits that Defendants A.F., S.T., P.H., T.B., B.H., J.F.,

  M.C., M.P., and F.T. each had educational, administrative, or counseling responsibilities at Rachel

  Carson Middle School during the 2011-12 school year.             The remaining allegations in this

  paragraph consists of legal conclusions to which the School Board is not required to respond. To

  the extent that a response is required, the remaining allegations are denied.




                                                    18
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 19 of 70 PageID# 1580



            79.    At all times relevant hereto, defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C.,

  M.P., and F.T.], were acting within the course and scope of their employment with RCMS and/or

  FCPS.

            Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that any of the referenced individuals is claimed to have inflicted

  harm on Plaintiff, the allegations are denied.

            80.    Defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], are being

  sued in their individual and official capacities.

            Response: Admitted in part and denied in part. The School Board admits that the above-

  mentioned individuals are defendants in this lawsuit. All remaining allegations are denied.

            81.    The FCSB educators, administrators and principals were responsible to provide a

  safe and enabling learning environment for [B.R.] that was free of discrimination and harassment

  based on her sex, which they failed to do, thus breaching their constitutional, statutory, fiduciary,

  and common law duties to [B.R.].

            Response: Admitted in part and denied it part. The School Board admits that it seeks to

  provide students with a safe learning environment free from discrimination and harassment. The

  School Board denies that it subjected Plaintiff to any discrimination, harassment, or other unlawful

  actions. The remainder of this paragraph consists of legal conclusions to which the School Board

  is not required to respond. To the extent that a response is required, any remaining allegations are

  denied.

            82.    Defendants, FCSB, [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], not

  only failed to provide a safe learning environment for [B.R.], but also failed to stop and/or prevent




                                                      19
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 20 of 70 PageID# 1581



  harm to students, including [B.R.], despite knowing of the sexual harassment and verbal and

  physical abuse to which other students subjected [B.R.].

         Response: Denied.

         83.     Defendants, Mike/Mary Roes, Nos. 1-15 are unknown students of the middle

  school and other individuals who, upon information and belief, and at all times relevant and

  material hereto, participated in the physical and sexual assaults, rapes, and/or gang rapes of [B.R.].

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         84.     [B.R.] avers state law claims and complied with all requirements of the Virginia

  Tort Claims Act.

         Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

                                              THE FACTS

         85.     The FCPS claims publicly that “it does not tolerate acts of sexual or gender-based

  harassment.”

         Response: Admitted in part and denied in part. The School Board admits that FCPS does

  not tolerate acts of sexual or gender-based misconduct. The School Board lacks knowledge or

  information sufficient to form a belief that those exact words were used on particular occasions

  and, therefore, denies the remaining allegations.

         86.     That is untrue.

         Response: Denied.

         87.     The FCPS also falsely boasts that it is “committed to conducting a prompt, thorough

  and impartial investigation” of reports of sexual harassment.




                                                    20
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 21 of 70 PageID# 1582



          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegation that it used this specific language in any public proclamation and,

  thus, the allegations are denied.

          88.    The FCPS Anti-Harassment Statement also provides: “If the investigation reveals

  that sexual harassment created a sexually hostile environment PCPS [sic] will take prompt and

  effective steps to end the harassment, eliminate the hostile environment and prevent its recurrence,

  including .... protect[ing] the complainant and ensur[ing] her safety.”

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegation that this specific language appears in any public statement. The

  School Board admits that, as a policy, “[w]hen an investigation reveals that sexual misconduct

  created a sexually hostile environment, FCPS will take prompt and effective steps to end the

  misconduct, prevent its recurrence, and remedy its effect—including continuing the interim

  measures as necessary to protect the reporting student and ensure his or her safety.” All remaining

  allegations are denied.

          89.    In this case, the FCPS not only failed to take steps to protect [B.R.] and ensure her

  safety, it took affirmative steps to ensure that [B.R.] would endure repeated and ongoing sexual

  assaults.

          Response: Denied.

          A.     FCPS Students Sexually Harassed, Assaulted, Taunted, and Bullied [B.R.] at
                 School

          90.    This matter involves peer-to-peer physical assault and bullying while [B.R.] was a

  student at the Rachel Carson Middle School from October, 2011 through February, 2012.

          Response: The School Board admits only that Plaintiff bases this lawsuit on alleged

  student-on-student assault and bullying that allegedly took place during the 2011-12 academic



                                                   21
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 22 of 70 PageID# 1583



  year. The School Board denies that it subjected Plaintiff to unlawful conduct. The School Board

  lacks knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations and, therefore, denies them.

         91.     During the 2011-2012 school year, [B.R.], was a seventh-grade student in the care,

  custody, and control of FCPS.

         Response: Admitted in part and denied in part. The School Board admits that Plaintiff

  was a seventh-grade student during the 2011-12 academic year. The remaining allegations consist

  of legal conclusions to which the School Board is not required to respond. To the extent that a

  response is required, all remaining allegations are denied.

         92.     Beginning on or about October 30, 2011, [B.R.] fended off the unwelcomed sexual

  advances of her peer, David Neill.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         93.     [B.R.]’s peers then began spreading rumors at RCMS that she was sexually

  promiscuous and that she gave “blow jobs” and “hand jobs.”

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         94.     [B.R.]’s peers called her names, stating that she was a “slut,” “whore,” “hoe,”

  “lesbian,” and “bi-sexual.”

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.




                                                    22
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 23 of 70 PageID# 1584



         95.     When [B.R.] arrived to RCMS on the morning of October 31, 2011, male students

  surrounded her at her locker before her first period class, called her names, thrusted their pelvises

  at her, and made unwelcomed sexual advances towards her.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         96.     On or about November 1, 2011, [B.R.] reported to her teachers and to RMCS’

  hallway monitors stationed at or near her locker, that a group of teenage boys called her names,

  touched her, hurt her, and made her feel uncomfortable when she went to her locker.

         Response: Denied.

         97.     Male students at RCMS accosted [B.R.] at her locker before her first period class

  and in between her classes.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         98.     [B.R.]’s peers fondled her and placed their hands under her shirt, down her pants,

  up her skirt, made lewd sexual comments to her, teased her, and threatened her.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         99.     [B.R.] feared going to her locker to get textbooks for her classes.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

         100.    The boys’ unwelcomed sexual touching and harassment of [B.R.] prevented her

  from getting to class on time.




                                                    23
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 24 of 70 PageID# 1585



          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

          101.   On or about November 1, 2011, when the seventh-grade honor student [B.R.]

  reported to her homeroom teacher, [M.C.], that she was tardy because she was being “hurt” by

  other students at her locker.

          Response: Denied.

          102.   [M.C.] did nothing to help [B.R.].

          Response: Denied.

          103.   Deliberately indifferent, [M.C.] did not investigate [B.R.]’s report.

          Response: Denied.

          104.   After homeroom, [B.R.]’s male peers followed her into the hallway.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

          105.   [B.R.]’s peers surrounded, touched, and called her names when she changed classes

  or returned to her locker to change textbooks.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

          106.   [B.R.]’s science teacher, [F.T.], monitored the hallway near [B.R.]’s locker.

          Response: Admitted.

          107.   Defendant [F.T.] witnessed students’ abuse and harass [B.R.] at her locker.

          Response: Denied.

          108.   In fact, [B.R.] frequently asked [F.T.] for help opening her locker to deter her male

  assailants.




                                                    24
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 25 of 70 PageID# 1586



          Response: Denied.

          109.   Deliberately indifferent, [F.T.] did nothing to help [B.R.] and did not investigate or

  discipline [B.R.]’s assailants.

          Response: Denied.

          110.   On or about November 1, 2011, [B.R.] told her history teacher, [M.P.], that she felt

  unsafe and was bullied in the hallways.

          Response: Denied.

          111.   Deliberately indifferent, [M.P.] did not investigate [B.R.]’s report of feeling unsafe

  or being bullied.

          Response: Denied.

          112.   School officials, however, instructed [B.R.] to seek help from the guidance

  counselor, [B.H.].

          Response: Admitted in part and denied in part. The School Board admits that Plaintiff

  was encouraged to speak with B.H. All remaining allegations are denied.

          113.   Deliberately indifferent, Counselor [B.H.] told [B.R.] that she was “too busy” to

  meet.

          Response: Denied.

          114.   Counselor [B.H.] advised [B.R.] to return the following day.

          Response: Denied.

          115.   [B.R.]’s peers harassed her at school the next day, and she returned to Counselor

  [B.H.]’s office seeking protection from her peers.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.




                                                    25
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 26 of 70 PageID# 1587



            116.   [B.R.] asked to speak with Counselor [B.H.] because she was afraid to walk the

  hallways at RCMS and needed help.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

            117.   Again, deliberately indifferent, Counselor [B.H.] was unavailable to speak with

  [B.R.].

            Response: The School Board denies that it engaged in deliberately indifferent conduct.

  The School Board lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations and, therefore, the remaining allegations are denied.

            118.   Later that week, [B.R.] observed Counselor [B.H.] in the hallways of RCMS and

  told [B.H.] she felt unsafe at RCMS and needed help.

            Response: Denied.

            119.   Even after that, Counselor [B.H.] made no effort to meet with [B.R.].

            Response: Denied.

            120.   [B.R.] repeatedly sought out and begged Counselor [B.H.] for help.

            Response: Denied.

            121.   Deliberately indifferent, Counselor [B.H.] did nothing.

            Response: Denied.

            122.   After Counselor [B.H.] repeatedly ignored [B.R.]’s pleas for help, [B.R.] returned

  to the student services office and asked to speak with another FCPS guidance counselor.

            Response: The School Board denies that B.H. “repeatedly ignored” any of Plaintiff’s

  “pleas for help.” The School Board lacks knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations and, therefore, denies the allegations.




                                                    26
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 27 of 70 PageID# 1588



         123.    [B.R.] reported to Counselor [J.F.] that male students at RCMS bullied her, that she

  felt uncomfortable in the hallways and that she feared for her safety because she was being touched

  inappropriately by male students.

         Response: Denied.

         124.    Deliberately indifferent, Counselor [J.F.] did not investigate [B.R.]’s requests, but

  simply advised her that the bullying would cease over time.

         Response: Denied.

         125.    It didn’t.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, they are denied.

         126.    The harassment, touching, taunting, and bullying that [B.R.] experienced at RCMS

  did not cease; it grew worse.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, they are denied.

         127.    FCPS students now bullied [B.R.] at school, on her bus ride home from school, and

  off campus.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, they are denied.

         B.      FCPS Students Raped, Tortured, Abused, Threatened, And Extorted [B.R.]

         128.    In early November of 2011, [B.R.] was sexually assaulted by two RCMS students,

  [C.K.] and [J.O.]

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, they are denied.




                                                    27
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 28 of 70 PageID# 1589



         129.    [J.O.] approached [B.R.] in gym class and asked about hanging out with an older

  FCPS student, [C.K.], after school.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         130.    [B.R.] declined [J.O.]’s invitation.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         131.    [C.K.] and [J.O.], however, followed [B.R.] when she was walking home.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         132.    [J.O.] and [C.K.] then tackled [B.R.] from behind and held her to the ground.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         133.    They removed [B.R.]’s clothing, digitally penetrated her vagina, and fondled

  [B.R.]’s breasts.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         134.    [C.K.] sat on top of [B.R.] while [J.O.] photographed [B.R.], using a cell phone, as

  she lay helpless with her shirt and pants removed.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         135.    [C.K.] and [J.O.] then forced [B.R.] to perform oral sex on [C.K.].




                                                    28
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 29 of 70 PageID# 1590



         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         136.       They threatened to send the topless photographs of [B.R.] to other FCPS students

  if she refused.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         137.       At school the next day, [C.K.] and [J.O.] fueled rumors among peers that [B.R.]

  was sexually promiscuous.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         138.       FCPS’s students increasingly bullied [B.R.] at school.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         139.       On November 9, 2011, [B.R.] took the late bus home from school and encountered

  [C.K.] waiting for her at her bus stop.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         140.       [C.K.] brandished a knife and threatened [B.R.] with physical violence if she did

  not follow him to a secluded area nearby.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         141.       [C.K.] cut [B.R.] with his knife, held her to the ground against her will, and

  removed her clothing.




                                                    29
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 30 of 70 PageID# 1591



         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         142.    He then, again, forced [B.R.] to perform oral sex.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations

         143.    During the course of this violent encounter, [C.K.] threatened to kill her and her

  family if she did not satisfy his sexual demands.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         144.    Thereafter, [C.K.] raped [B.R.] nearly every day after school, at or near her bus stop

  until November 21, 2011.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         145.    Each rape grew more violent with increasing emotional abuse and threats of

  physical violence to [B.R.] and her family.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         146.    When [B.R.] tried to avoid [C.K.] at her bus stop and when she tried to escape

  [C.K.], he caught her and beat her with his fist until she submitted.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         147.    [C.K.] tortured [B.R.], burning her with his lighter and cutting her with his knife.




                                                    30
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 31 of 70 PageID# 1592



         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         148.      [C.K.] penetrated [B.R.]’s vagina and anus with sex toys and, other times, he

  penetrated [B.R.]’s vagina with his foot or his hand.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         149.      [C.K.] told [B.R.] that he was grooming her for the enjoyment of his “friends.”

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         150.      He repeatedly threatened to kill [B.R.] and her family if she ever told anyone of the

  violent rapes.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         151.      [C.K.] told [B.R.] and other FCPS students that [B.R.] was his “property.”

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         152.      During school, between November 9, 2011 and November 21, 2011, [C.K.]

  followed [B.R.] to and from her classes.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         153.      [B.R.] was constantly in fear for her life.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.




                                                     31
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 32 of 70 PageID# 1593



         154.     Although [B.R.] repeatedly sought the assistance of FCPS personnel and guidance

  counselors during this time frame, they did not provide her any help because of their deliberate

  indifference.

         Response: Denied. Plaintiff did not report to the school as described above that she had

  been sexually assaulted or raped.

         C.       FCPS’ Deliberate Indifference to [B.R.]’s Abuse Emboldened Her Attackers

         155.     On the morning of November 21, 2011, [B.R.] and her mother met with RCMS

  assistant principals, [S.T. and P.H.], and guidance counselor [B.H.], to discuss a sexually explicit

  voicemail that [C.K.] placed to her on November 14, 2011.

         Response: Admitted in part and denied in part. The School Board admits that S.T. and

  B.H. met with B.R. and her mother on or about November 21, 2011. The School Board denies the

  remaining allegations.

         156.     [B.R.]’s mother also told [B.H., S.T., and P.H.] that [C.K.] stole fifty dollars

  ($50.00) from her daughter.

         Response: Denied.

         157.     [B.R.] gave [S.T., P.H., and B.H.] a written and verbal report that she was “scared

  to come to school,” that she feared for her safety in the hallways of RCMS, and that she was the

  victim of peer-to-peer sexual harassment at RCMS.

         Response: Admitted in part and denied in part. The School Board admits that school

  administration took a verbal and written statement from Plaintiff on or about November 21, 2011

  and the statement outlines Plaintiff’s concerns. All remaining allegations are denied.

         158.     [B.R.] identified [J.O.], David Neill, and [C.K.] as FCPS students who bullied her.

         Response: The School Board admits that B.R.’s statement identified J.O., David Neill, and

  C.K. All remaining allegations are denied.


                                                  32
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 33 of 70 PageID# 1594



            159.   [B.R.]’s written statement is included here: [statement omitted]

            Response: Denied.

            160.   In response to [B.R.]’s complaints, [S.T.] warned [B.R.] and her mother that [C.K.]

  “had been in enough trouble” and asked [B.R.] and her mother not to “ruin a kid’s life.”

            Response: Denied.

            161.   Assistant Principal [S.T.], Assistant Principal [P.H.], and Counselor [B.H.] advised

  [B.R.] and her mother that they would investigate.

            Response: Admitted in part and denied in part. The School Board admits that an

  administrator advised Plaintiff and her mother, among other things, that they would conduct an

  investigation. All remaining allegations are denied.

            162.   Assistant Principal [S.T.] had a personal relationship with Defendant [C.K.] and his

  family.

            Response: Denied.

            163.   Though [B.R.] reported there were additional FCPS students sexually harassing her

  at school, she did not know the students’ names, and FCPS did nothing to investigate these

  students’ identities.

            Response: Denied.

            164.   FCPS administrators did nothing to safeguard [B.R.] from [C.K., J.O.], or any one

  of the other students who bullied [B.R.] during the course of FCPS’s “investigation.”

            Response: Denied.

            165.   In fact, not only did [J.O.] physically assault [B.R.] before the school day ended on

  November 21, 2011, her peers sexually harassed her that day.




                                                    33
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 34 of 70 PageID# 1595



         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         166.    [B.R.]’s mother notified FCPS employees that [B.R.] would be removed from

  school until after the Thanksgiving break until FCPS completed its “investigation” into her

  complaints.

         Response: The School Board admits that Plaintiff’s mother e-mailed S.T., P.H., and B.H.

  on November 21, 2011, stating that she would be keeping Plaintiff home until after Thanksgiving.

  All remaining allegations are denied.

         167.    Within twenty-four hours, however, FCPS administrators completed the sham

  “investigation” and contacted [B.R.]’s parents and requested they return to the middle school for

  a meeting to discuss their “findings.”

         Response: Admitted in part and denied in part. The School Board admits that S.T.

  contacted Plaintiff’s mother on the morning of November 22, 2011 to arrange a follow-up meeting

  later that day. All remaining allegations are denied.

         168.    At the November 22, 2011 meeting, FCPS administrators claimed [B.R.] mutually

  agreed to meet [C.K.].

         Response: Denied.

         169.    Assistant Principal [S.T.] advised [B.R.]’s parents that her investigation led her to

  believe that [B.R.] was “sexually active” with [C.K.].

         Response: Denied.

         170.    Assistant Principal [S.T.] ignored, however, signs that [C.K.] forcibly sexually

  assaulted [B.R.].

         Response: Denied.




                                                    34
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 35 of 70 PageID# 1596



          171.    Assistant Principal [S.T.] rejected [B.R.]’s claims that [C.K.] was “bullying” her.

          Response: Denied.

          172.    [S.T.] dismissed [C.K.]’s misconduct with [B.R.] as a “boy-girl thing.”

          Response: Denied.

          173.    [S.T.], however, acknowledged that [C.K.] extorted fifty ($50) dollars from [B.R.].

          Response: Denied. The investigation found that Plaintiff agreed to loan $50 to C.K.

          174.    FCPS did not punish or reprimand Defendant [C.K.] for extorting [B.R.].

          Response: Admitted in part and denied in part. The School Board admits that C.K. was

  not formally disciplined for receiving the $50 loan from Plaintiff. The School Board denies that

  it found any evidence of extortion and denies all remaining allegations.

          175.    Instead, Assistant Principal [S.T.] insulated [C.K.] from reprisal by any responsible

  adults or authorities.

          Response: Denied.

          176.    In fact, Assistant Principal [C.K.] [sic] related information supposedly gleamed

  from Defendant [C.K.] to [B.R.’s] parents in order to dissuade [B.R.] and [B.R.’s] parents from

  any further reports.

          Response: Denied.

          177.    FCPS, by and through [P.H.] and [S.T.], advised [B.R.] and her parents the middle

  school would advise [B.R.]’s teachers of [B.R.]’s reports of harassment and bullying by her peers

  and to be on the lookout for such behavior in the hallways and near [B.R.]’s locker throughout the

  school day.

          Response: Admitted in part and denied in part. The School Board admits that P.H. and/or

  S.T. told Plaintiff and her mother of a comprehensive plan to help Plaintiff, which included




                                                   35
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 36 of 70 PageID# 1597



  advising Plaintiff’s core teachers of the general nature of what Plaintiff had reported (which at that

  time involved no allegations of rape or sexual assault), that they should be visible in the locker

  pod, that they should be on the lookout for any harassing behavior, and that any concerns should

  be immediately reported. All remaining allegations are denied.

         178.       [P.H.] and [S.T.] also said that they would move [B.R.’s] physical education locker

  away from [J.O.] and closer to the view of the teacher.

         Response: Admitted.

         179.       Instead, FCPS moved [B.R.’s] physical education locker to an area outside the view

  of the teacher.

         Response: Denied.

         180.       As a result, [B.R.] was subjected to physical assault and bullying at the hands of

  Defendant [J.O.]

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations and, therefore, the allegations are denied.

         181.       With deliberate indifference, FCPS failed to implement their “plan.”

         Response: Denied.

         182.       FCPS left [B.R.] vulnerable to further harassment and abuse despite [B.R.]’s and

  her mother’s November 21, 2011 verbal and written reports.

         Response: Denied.

         183.       FCPS also failed to advise [B.R.]’s teachers that she was the victim of bullying.

         Response: Denied.

         184.       For example, [B.R.]’s drama teacher, Josh Bickford, admitted to [B.R.] that he was

  never advised by FCPS staff or principals that she was bullied.




                                                     36
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 37 of 70 PageID# 1598



         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations and, therefore, the allegations are denied.

         185.    As a result of FCPS’s sham investigation into [B.R.]’s reports of sexual harassment

  and bullying at RCMS, FCPS emboldened [B.R.]’s peers to retaliate against her for “snitching.”

         Response: Denied.

         186.    When [B.R.] returned to school after Thanksgiving break, students relayed [C.K.]’s

  threats to [B.R.] including that [C.K.] had a gun, that [C.K.] was not afraid to use it, and that he

  was going to kill her.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         187.    As FCPS students grew more confident in their ability to assault [B.R.] and escape

  the consequences, they became more overt with their advances.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         188.    On or around December 14, 2011, during history class, a male classmate put his

  hands down [B.R.]’s pants.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations. This allegation was not

  reported to FCPS.

         189.    When [B.R.] reported the incident to her teacher, [M.F.] told [B.R.] that she “needs

  to learn to be a big kid” and to “deal with the situation yourself.”

         Response: Denied.




                                                    37
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 38 of 70 PageID# 1599



         190.    One afternoon in December of 2011, [B.R.] had to stay late at RCMS with her

  Spanish teacher for additional instruction.

         Response: Denied.

         191.    When [B.R.] left the classroom, a male student accosted her in the hallway.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied. This allegation was

  never reported to FCPS.

         192.    The student forced [B.R.] into a maintenance closet where [B.R.] was assaulted by

  three, unidentified, Spanish speaking adult males.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations. This allegation was never

  reported to FCPS.

         193.    This was the first time [B.R.] was raped at school.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied. This allegation was

  never reported to FCPS.

         194.    Beginning in December 2011 and continuing through February 2012, [C.K.] and

  other students raped [B.R.] on RCMS campus during and after school hours.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied. These allegations

  were never reported to FCPS.

         195.    Each and every time [B.R.] was raped on RCMS property, an RCMS teacher and/or

  staff member was located nearby.




                                                   38
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 39 of 70 PageID# 1600



          Response: Denied.

          D.     FCPS’ Actions Constitutes a State Created Danger Within the Meaning of 42
                 U.S.C. § 1983.

          196.   As set forth above, this is worse than a case where a state actor fails to act in the

  response to a deprivation of a citizen’s constitutional rights.

          Response: Denied.

          197.   In response to [B.R.]’s complaints, the FCPS took plenty of actions.

          Response: Admitted.

          198.   Each affirmative act by the FCPS created, fostered and maintained a danger for

  [B.R.] in violation of her constitutionally protected rights.

          Response: Denied.

          199.   For instance, on November 22, the day after she submitted her written statement to

  FCPS officials, Defendant [S.T.] informed [B.R.]’s parents that she had finished her

  “investigation” of the sexual harassment and invited them in for a meeting to discuss her findings.

  OCR Complaint at ¶ 18.

          Response: Admitted in part and denied in part. The School Board admits that S.T.

  contacted Plaintiff’s mother on the morning of November 22, 2011 to arrange a follow-up meeting

  later that day. All remaining allegations are denied.

          200.   During that meeting later in the day, Defendant [S.T.] told [B.R.]’s parents that she

  had spoken with Defendant [C.K.] and concluded that the situation appeared to be a “boy-girl

  thing.” Id.

          Response: Admitted in part or denied in part. The School Board admits that S.T. told or

  suggested to Plaintiff’s mother that she had interviewed C.K. All remaining allegations are denied.




                                                    39
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 40 of 70 PageID# 1601



         201.     Defendant [S.T.] then told the [B.R.]’s parents that [B.R.] herself may have

  engaged in sexual behavior about which they were not aware. Id.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

         202.     Far from attempting to determine whether [B.R.]’s complaints were correct,

  Defendant [S.T.] attempted to turn the tables on the complainant and insinuate her wrongdoing to

  her parents. Id.

         Response: Denied.

         203.     The insinuation that [B.R.] was promiscuous created danger which protected and

  enabled the perpetrator to continue his assaults on her. Id.

         Response: Denied.

         204.     The state created danger is prohibited and actionable under 42 U.S.C. § 1983.

         Response: This paragraph consists of a legal conclusion to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

         205.     During this meeting with [B.R.]’s parents, Defendant [S.T.] also explained that she

  had been able to recover the $50 that Defendant [C.K.] extorted from [B.R.], and jokingly told

  [B.R.]’s mother that she needed to return the money to her before she spent it herself on Christmas

  shopping. Id.

         Response: Admitted in part and denied in part. The School Board admits that S.T. obtained

  $50 from C.K.’s mother and returned it to Plaintiff’s mother. All remaining allegations are denied.

         206.     The FCSB’s response to [B.R.]’s serious complaint that extortion was something

  to joke about fostered a state created danger to [B.R.]. Id.

         Response: Denied.



                                                    40
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 41 of 70 PageID# 1602



          207.    In response to [B.R.]’s reports of bullying and threats, FCSB insulated Defendant

  [C.K.] from reprisal and intervention by his parents or any responsible authorities.

          Response: Denied.

          208.    [S.T.] dealt directly with Defendant [C.K.] only.

          Response: Denied.

          209.    Insulating Defendant [C.K.] from reprisal by responsible adults subjected [B.R.] to

  a state created danger.

          Response: Denied.

          210.    When [B.R.]’s mother met with school officials she informed them that [B.R.] was

  receiving death threats at school, Counselor [B.H.] stated that the school did not “have the time or

  the manpower” to protect her. Id. at ¶21.

          Response: Denied.

          211.    During another instance, FCPS officials created an environment in which her

  constitutional rights were trampled.

          Response: Denied.

          212.    [B.R.] told Teacher [M.P.] that a student was assaulting her by grabbing her

  genitalia.

          Response: Denied.

          213.    [B.R.] specifically advised Teacher [M.P.] that her classmate was grabbing her

  “down there.”

          Response: Denied.

          214.    In response, Teacher [M.P.] scolded [B.R.] and told her that she would have to

  tolerate the abuse “like a big girl” and “deal with it yourself.”




                                                    41
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 42 of 70 PageID# 1603



            Response: Denied.

            215.   When [B.R.] tried to move away from this attacker, Teacher [M.P.] commanded

  that [B.R.] sit near her attacker.

            Response: Denied.

            E.     [B.R.]’s Parents Removed Her from the Dangerous and Discriminatory School
                   Environment

            216.   From October 2011 through February of 2012, [B.R.] was repeatedly threatened

  with violence and was the victim of physical and emotional abuse while a student at the middle

  school.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

            217.   As a result of the severe physical and emotional torment she was suffering at the

  hands of her abusers both on and off school property, [B.R.]’s school performance began to suffer.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegation that Plaintiff suffered “severe physical and emotional torment.” All

  remaining allegations are denied.

            218.   Following the November 21, 2011 meeting with RCMS administrators and staff,

  [B.R.] received an increased number of death threats directed to her and to her family for

  “snitching.”

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

            219.   From November 22, 2011 through February 8, 2012, [B.R.] continued to report to

  her teachers and FCPS staff that she was repeatedly sexually harassed and bullied and that she

  feared for her life and safety.



                                                    42
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 43 of 70 PageID# 1604



         Response: Admitted in part and denied in part. The School Board admits that, during that

  three month period, Plaintiff reported various incidents to FCPS staff. All remaining allegations

  are denied.

         220.    On January 27, 2012, [B.R.] emailed Principal [A.F.] and recounted the “sexual

  harassment, physical harassment, and name calling” she endured at the middle school.

         Response: Admitted in part and denied in part. The School Board admits that Plaintiff e-

  mailed A.F. on January 27, 2012, and that she alleged to have been the subject of “sexual

  harassment, physical harassment, and name calling.” All remaining allegations are denied.

         221.    [B.R.] told Principal [A.F.] that the middle school needed to educate its students on

  the meaning bullying and its effect on victims to prevent further sexual harassment, physical

  assaults, and name calling.

         Response: Admitted in part and denied in part. The School Board admits that Plaintiff

  offered a proposal to A.F. to “educate the students” on bullying and its effect on students to help

  prevent bullying at Rachel Carson Middle School. All remaining allegations are denied.

         222.    Principal [A.F.], Assistant Principal [P.H.], and Assistant Principal [T.B.], met

  [B.R.]’s parents on January 27, 2012 to discuss FCPS’s handling of [B.R.]’s reported peer-on-peer

  abuse to FCPS staff.

         Response: Admitted in part and denied in part. The School Board admits that P.H. and

  T.B. met with Plaintiff’s mother on January 27, 2012 to discuss various matters pertaining to

  Plaintiff. All remaining allegations are denied.

         223.    Specifically, [B.R.] reported verbally and in writing that FCPS students retaliated

  against her for “snitching.”




                                                     43
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 44 of 70 PageID# 1605



            Response: Admitted in part and denied in part. The School Board admits that Plaintiff

  wrote in a January 27, 2012 e-mail to A.F. that other Rachel Carson Middle School students may

  be “afraid to be made fun of even more (being called a snitch and more rude names).” The School

  Board lacks knowledge or information sufficient to form a belief as to the truth of the remaining

  allegations and, therefore, denies the allegations.

            224.   Assistant Principal [P.H.] and Assistant Principal [T.B.] did not know “what else

  the school could do to help [B.R.],” but FCPS did not investigate the students that threatened

  [B.R.].

            Response: Denied.

            225.   Rather, FCPS’s staff treated [B.R.] as a nuisance.

            Response: Denied.

            226.   They discouraged her from reporting and speaking out against her bullies and

  instead treated [B.R.] as if she was a “distraction” to her peers.

            Response: Denied.

            227.   On February 9, 2012, an unknown FCPS student called [B.R.] a “douchebag,”

  “asshole,” and a “bitch” in the school cafeteria.

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

            228.   FCPS staff reprimanded [B.R.] and threatened her with disciplinary action for

  standing up for herself.

            Response: Denied.

            229.   That same day, [B.R.] made verbal and written reports to FCPS staff that she felt

  unsafe in school because she received multiple death threats from her peers.




                                                      44
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 45 of 70 PageID# 1606



         Response: Admitted in part and denied in part. The School Board admits that Plaintiff

  reported in writing that two unknown female students told her “someones going to kill you.” The

  School Board lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations and, therefore, denies the allegations.

         230.    Assistant Principal [T.B.] dismissed [B.R.]’s reports calling the death threats “just

  something kids say.”

         Response: Denied.

         231.    FCPS did not investigate the death threats and they did nothing to protect [B.R.]

  from her peers.

         Response: Denied.

         232.    [B.R.]’s parents picked their daughter up from school early on February 9, 2012

  out of concern for their daughter’s safety.

         Response: Admitted in part and denied in part. The School Board admits that Plaintiff

  was picked up from school early on February 9, 2012. The School Board lacks knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations and, therefore,

  denies them.

         233.    On February 10, 2012, [B.R.]’s parents withdrew [B.R.] from school at the

  recommendation of [B.R.]’s physicians.

         Response: Denied, as worded. Plaintiff requested and received homebound instruction

  until she ultimately withdrew from school in 2013.

         234.    [B.R.]’s parents picked her up from school at RCMS for the last time.

         Response: Admitted in part and denied in part. The School Board admits that, on this day,

  Plaintiff was picked up from RCMS for the last time. The School Board lacks knowledge or




                                                  45
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 46 of 70 PageID# 1607



  information sufficient to form a belief as to the truth of the remaining allegations and, therefore,

  denies them.

          235.    [B.R.] did not return to school because FCPS failed to protect her from ongoing,

  peer-on-peer sexual harassment and violence.

          Response: Denied.

          236.    Because she had withdrawn from school, [B.R.] was prohibited from participating

  in RCMS’ academic and extracurricular programs.

          Response: Denied.

          237.    On February 10, 2012, [B.R.]’s parents advised FCPS school superintendents, Jack

  Dale and Fabio Zuluaga, of the sexual harassment and abuse their daughter endured at school.

          Response: Admitted in part and denied in part. The School Board admits that Dr. Dale

  and Dr. Zuluaga received an e-mail on February 10, 2012. The content of the e-mail speaks for

  itself. The School Board lacks knowledge or information sufficient to form a belief as to the truth

  of the remaining allegations and, therefore, denies those allegations.

          238.    On February 16, 2012, Zuluaga met with [B.R.]’s parents and advised that the FCPS

  would investigate FCPS’ students’ bullying and harassment of [B.R.].

          Response: Admitted in part and denied in part. The School Board admits that Dr. Zuluaga

  met with Plaintiff’s parents and advised them that he would review the school’s handling of the

  matter. All remaining allegations are denied.

          239.    On March 1, 2012, [B.R.]’s parents learned that [C.K.] had raped [B.R.].

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of this allegation and, therefore, denies the allegations.

          240.    [B.R.]’s parents filed a police report on March 2, 2012.




                                                    46
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 47 of 70 PageID# 1608



          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies them.

          241.    Detective Fred Chambers, a former FCPS employee, interviewed [B.R.] on March

  5, 2012.

          Response: The School Board denies that Fred Chambers was formerly employed by FCPS.

  The School Board lacks knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations and, therefore, denies them.

          242.    [B.R.] underwent a SANE (Sexual Assault Nurse Examiner) evaluation on March

  5, 2012.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

          243.    The evaluation revealed contusions inside [B.R.]’s anus which ultimately

  corroborated her report of anal penetration.

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, denies the allegations.

          244.    Detective Chambers met with Principal [A.F.] on March 6, 2012 to discuss [B.R.]’s

  rape.

          Response: Admitted in part and denied in part. The School Board admits that Detective

  Chambers relayed to A.F. that Plaintiff reported to the police that she had been sexually assaulted

  off school property by another student. The School Board lacks knowledge or information

  sufficient to form a belief as to the truth of the remaining allegations and, therefore, the allegations

  are denied.




                                                    47
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 48 of 70 PageID# 1609



            245.   On March 7, 2012, [B.R.]’s physician prohibited [B.R.] from returning to classes

  at RCMS, stating “the boy who perpetrated this crime plus many of his friends who assisted him

  remain in Rachel Carson Middle School.”

            Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

            246.   FCPS took no steps to investigate the rape.

            Response: Denied.

            247.   FCPS permitted [B.R.]’s rapist to remain on campus but took no steps to facilitate

  [B.R.]’s return to a safe and supportive school environment.

            Response: Denied. The School Board cannot respond to the allegation of a “rapist”

  remaining “on campus” as that individual is not identified in this allegation, nor is the School

  Board aware of any “rapist” being on school property as alleged.

            248.   Instead, FCPS punished [B.R.] for reporting the harassment and rape to Fairfax

  police.

            Response: Denied.

            249.   FCPS retaliated against [B.R.] by interfering with her ability to complete

  Homebound Instruction.

            Response: Denied.

            250.   FCPS also refused to address the fact that [B.R.] suffered serious emotional trauma

  and disability as a result of abuse that she experienced at RCMS.

            Response: Denied.

            251.   Instead, FCPS officials labeled the former honor student as an “emotionally

  disturbed” child.




                                                    48
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 49 of 70 PageID# 1610



         Response: Denied.

         252.    Under the guise of a school investigation, and in the course and scope of his

  authority as principal of RCMS, Principal [A.F.] visited [B.R.]’s elementary school to dig up “dirt”

  on [B.R.] and inquire if she was a “troubled child.”

         Response: Denied.

         253.    [B.R.] then spent the next one-and-a-half years under homebound instruction.

         Response: Denied. Plaintiff was on homebound instruction for just over a year.

         254.    During that time, FCPS officials banned [B.R.]’s parents from picking up her

  assignments from RCMS.

         Response: Denied.

         255.    FCPS officials directed that [B.R.]’s homebound instructors to use “code names”

  in emails regarding [B.R.] so as not to be subject to discovery in a lawsuit and to avoid public

  disclosure requirements.

         Response: Denied.

         256.    During the remainder of [B.R.]’s seventh grade school year, students were advised

  not to discuss any matters concerning [B.R.] with anyone given the potential that FCPS was facing

  liability for their reckless indifference to [B.R.]’s rights, and/or their failure to safeguard [B.R.]

  against sexual harassment and assault on school property.

         Response: Denied.

         257.    It was not until June 29, 2012, and only upon inquiry from [B.R.]’s mother, that

  Fabio Zuluaga advised [B.R.] and her parents that the allegations of sexual harassment, touching,

  taunting, name-calling, physical violence, and bullying reported by [B.R.] could not be verified by

  RCMS officials.




                                                   49
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 50 of 70 PageID# 1611



          Response: Denied.

          258.    During her eighth-grade year, [B.R.] continued to receive Homebound Instruction.

          Response: Admitted.

          259.    [B.R.] lived as a prisoner in her own home and felt unsafe to leave her residence

  for fear of retaliation by [C.K.].

          Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of these allegations and, therefore, the allegations are denied.

          260.    In failing to take meaningful steps to address her sexual assault, sexual harassment,

  rape, and extortion, FCPS officials forced [B.R.] to endure one of the most hostile educational

  environments imaginable.

          Response: Denied.

          261.    Such misconduct by school officials constitutes both “deliberate indifference”

  under Title IX and a state created danger under §1983.

          Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, all allegations are denied.

          262.    FCPS’ failure to respond adequately to [B.R.]’s complaints of sexual assault, sexual

  harassment, rape, and extortion by other FCPS students constitutes sex discrimination in violation

  of Title IX of the Education Amendments of 1972 (“Title IX”).

          Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, all allegations are denied.

                                               INJURIES

          263.    By reason of the sexual harassment, assault, touching, taunting, name-calling,

  bullying, and rape suffered by [B.R.] beginning in October 2011 and lasting through February




                                                    50
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 51 of 70 PageID# 1612



  2012, [B.R.] suffered in the past, and will continue to suffer in the future, the following

  injuries/damages:

                         a.      Past and future embarrassment;

                         b.      Past and future humiliation;

                         c.      Past and future loss of dignity;

                         d.      Past and future pain and suffering;

                         e.      Pelvic pain, physical deformities, and internal derangement of her
                                 vagina, cervix, uterus, and anus;

                         f.      Depression, anxiety, fear, emotional distress and mental anguish;

                         g.      Severe Acute Traumatic Stress Disorder, Severe Post-Traumatic
                                 Stress Disorder, Severe depression and anxiety, Nightmares and
                                 Flashbacks, Eating Disorders, and other psychiatric disabilities and
                                 deficits;

                         h.      Physical manifestations of emotional and psychiatric distress;

                         i.      Traumatic brain injury with neurological, cognitive, physical, and
                                 emotional deficits;

                         j.      Stress induced cardiac injuries, conditions, deformities, and deficits;

                         k.      Past and future loss of enjoyment of life and life’s pleasures;

                         l.      Past and future loss of earnings;

                         m.      Past and future medical expenses; and

                         n.      Other injuries, damages, and losses as more fully described herein.

         Response: The School Board denies that Plaintiff is entitled to any relief based on its or

  FCPS’s actions. The School Board lacks knowledge or information sufficient to form a belief as

  to the truth of the remaining allegations and, therefore, denies those allegations.

                                         -COUNT I-
                                          TITLE IX
                        [B.R.] V. FAIRFAX COUNTY SCHOOL BOARD

         264.    [B.R.] incorporates each and every allegation set forth above.



                                                   51
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 52 of 70 PageID# 1613



           Response: The School Board incorporates by reference its answers to paragraphs 1–263

  above.

           265.   Title IX of the Education Amendments of 1972 (“Title IX”) 20, U.S.C. §1681(a),

  states that:

                        No person in the United States shall, on the basis of sex, be excluded from
                        participation in, be denied the benefits of, or be subjected to discrimination
                        under any education program or activity receiving Federal financial
                        assistance...

           Response: The statute referenced in paragraph 265 speaks for itself.

           266.   Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

  Part 106. 34 C.F.R. §106(b) provides:

                        ... A Recipient shall adopt and publish grievance procedures providing for
                        prompt equitable resolution of student and employee complaints alleging any
                        action which would be prohibited by this part.

           Response: The regulation referenced in paragraph 266 speaks for itself.

           267.   [B.R.] was a student at an educational institution receiving federal funds.

           Response: Admitted.

           268.   In Davis v. Monroe County Board of Education, 526 U.S. 629 (1999), the Supreme

  held that a recipient of federal funds violates Title IX and is subject to a private damages action,

  where the funding recipient is “deliberately indifferent” to known acts of student-on-student sexual

  harassment.

           Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

           269.   The United States Supreme Court has held that a plaintiff in a student-on-student

  harassment case may prevail in a Title IX damages action against a school board where: a) the

  school board is deliberately indifferent to known sexual harassment; b) the harassment is so severe,



                                                   52
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 53 of 70 PageID# 1614



  pervasive, and objectively offensive that it can be said to deprive the victim of access to education

  opportunities or benefits provided by the school; and, c) the school exercised substantial control

  over the harasser and the context in which the harassment occurred. Davis, 526 U.S. at 645-46,

  650.

         Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

         270.    [B.R.] was subjected to harassment and assault at the hands of other students at

  FCPS based on her sex.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations that Plaintiff was “subjected to harassment and assault at the hands

  of other students at FCPS.” Whether that harassment and assault was “based on her sex” is a legal

  conclusion to which the School Board is not required to respond. To the extent that a response is

  required, the allegations are denied.

         271.    The harassment was so severe and pervasive that it created a hostile and abusive

  environment in an educational setting.

         Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

         272.    [B.R.] and her parents reported the sexual assaults and sexual harassment to FCPS

  administrators and employees.

         Response: Admitted in part and denied in part. The School Board admits that Plaintiff and

  her mother reported certain incidents, but not any rapes or sexual assaults as alleged. All remaining

  allegations are denied.




                                                    53
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 54 of 70 PageID# 1615



         273.    FCPS administrators knew [B.R.] was sexually and physically assaulted, sexually

  harassed, bullied, and extorted by other FCPS students based on multiple reports from [B.R.] and

  other students and based on personal observations by FCPS employees.

         Response: Denied.

         274.    FCPS was obligated to address these reports because student-on-student sexual

  assault is a form of sex discrimination prohibited by Title IX.

         Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

         275.    [B.R.] suffered sexual assault and sexual harassment that was severe, pervasive,

  objectively offensive, and created a hostile educational environment for [B.R.] based on her sex.

         Response: The School Board lacks knowledge or information sufficient to form a belief

  as to the truth of the allegation that Plaintiff “suffered sexual assault and sexual harassment” and,

  therefore, denies that allegation. The remaining allegations consist of legal conclusions to which

  the School Board is not required to respond. To the extent that a response is required, the

  allegations are denied.

         276.    The individuals with actual knowledge of [B.R.]’s sexual assaults, sexual

  harassment, extortion, and verbal and physical abuse had the authority to investigate and take

  corrective action to address the sexual assault.

         Response: The School Board denies that it had “actual knowledge” of Plaintiff’s “sexual

  assaults, sexual harassment, extortion, and verbal and physical abuse.” Therefore, all allegations

  in this paragraph are denied.

         277.    FCPS was further obligated to address these reports under Title IX because FCPS

  had substantial control over the student who sexually assaulted, sexually harassed, and extorted




                                                     54
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 55 of 70 PageID# 1616



  [B.R.], as well as the context in which the harassment occurred – during school hours on school

  grounds.

         Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

         278.    By its acts and omissions, FCPS was deliberately indifferent to [B.R.]’s sexual

  assault and created a hostile education environment for her. FCPS’s deliberate indifference

  included, without limitation:

                                        1.      Failing to timely address [B.R.]’s November 21, 201l
                                                written and verbal reports of sexual harassment,
                                                extortion, physical and verbal abuse at the hands of
                                                FCPS’s students, including [C.K.] and [J.O.];

                                        2.      Conducting a sham investigation and confirming
                                                [B.R.]’s report that she was extorted by her assailant
                                                for fifty dollars ($50.00), but dismissing knowledge
                                                of a sexual relationship between [B.R.] and her
                                                assailant as a “boy-girl thing” on account of FCPS’s
                                                assistant     principal’s   objectively outrageous
                                                insinuation that the then seventh-grade [B.R.] was
                                                sexually promiscuous and FCPS’s assistant
                                                principal’s reluctance to ruin an already troubled
                                                teenage boy’s life;

                                        3.      Learning of [B.R.]’s sexual assault at the hands of a
                                                male FCPS student and disregarding the assault as a
                                                “boy-girl” thing;

                                        4.      Discouraging [B.R.] from reporting sexual
                                                harassment, bullying, and verbal and physical abuse
                                                at the hands of her assailant by telling [B.R.]’s
                                                parents that seventh-grade [B.R.] had engaged in
                                                consensual sexual encounters with the assailant, and
                                                implying to [B.R.] and her parents that FCPS would
                                                not validate [B.R.]’s November 21, 2011 reports of
                                                sexual harassment and abuse because it would harm
                                                [B.R.]’s male assailant;

                                        5.      Conducting a sham investigation into the identities
                                                of the older male students who harassed [B.R.] by
                                                refusing to permit [B.R.] to search an RCMS


                                                  55
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 56 of 70 PageID# 1617



                                     yearbook but instead recommending that [B.R.]
                                     follow her assailants to their classes after they
                                     sexually harassed [B.R.] in order for [B.R.] to
                                     identify the students to FCSB’s staff, specifically
                                     [S.T.];

                               6.    Failing to take disciplinary action against [B.R.]’s
                                     assailants, [C.K.] and [J.O.];

                               7.    Emboldening [B.R.]’s assailants and other FCPS
                                     students to retaliate against [B.R.] for [B.R.]’s
                                     November 21, 201l written and verbal reports of
                                     sexual harassment, extortion, physical and verbal
                                     abuse to FCPS’s administrators, including:

                                     a.        threatening [B.R.]’s life and the lives of her
                                               family members for being a “snitch”;

                                     b.        sexually harassing, intimidating, and verbally
                                               abusing [B.R.] on School grounds on
                                               November 21, 2011;

                                     c.        physically assaulting and torturing [B.R.]
                                               with weapons during school hours on school
                                               grounds, and after hours on and off school
                                               grounds, until February 10, 2012 when [B.R.]
                                               was removed from RCMS at the request of
                                               her physician;

                                     d.        raping [B.R.] during and after school hours
                                               on school grounds until February 10, 2012
                                               when [B.R.] was removed from RCMS at the
                                               request of her physician;

                                     e.        forcibly grabbing [B.R.] and touching [B.R.]
                                               under her shirt and down her pants during
                                               class; and,

                                     f.        Verbal abuse and bullying on the basis of her
                                               sex;

                               8.    Leaving [B.R.]’s assailants to roam RCMS’s halls
                                     free and without securing [B.R.]’s safety and
                                     ensuring [B.R.] was not vulnerable to further assault
                                     by her assailants after FCPS’s November 21, 2011
                                     meeting with [B.R.] and [B.R.]’s parents;




                                          56
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 57 of 70 PageID# 1618



                               9.    Failing to protect [B.R.] from the retaliation of her
                                     assailants as a result of her November 21, 2012
                                     verbal and written report of sexual harassment,
                                     verbal and physical abuse, extortion, and bullying at
                                     the hands of FCPS’s students including on
                                     November 21, 2012;

                               10.   Proposing inadequate measures on November 22,
                                     2011 to address [B.R.]’s November 21, 2012 written
                                     and verbal reports to FCPS’s assistant principal after
                                     [B.R.] was assaulted on school grounds on
                                     November 21, 2012;

                               11.   Unreasonably delaying and failing to implement
                                     halfhearted measures discussed at [B.R.]’s
                                     November 22, 2012 meeting with FCSB’s assistant
                                     principal, [S.T.], including failing to move [B.R.]’s
                                     P.E. locker away from [B.R.]’s female assailant, and
                                     failing to inform [B.R.]’s teachers of:

                                     a.        [B.R.]’s November 21, 2011 verbal and
                                               written reports to [S.T.] that [B.R.] was
                                               “scared to come to school” because of verbal
                                               abuse by other FCPS students, sexual
                                               harassment at [B.R.]’s locker and on her
                                               school bus at the hands of FCPS students,
                                               extortion by [C.K.], verbal abuse, and cyber
                                               bullying;

                                     b.        The results of FCSB’s and more specifically,
                                               [S.T.]’s sham investigation into [B.R.]’s
                                               November 21st verbal or written reports,
                                               including that she was touched;

                                     c.        [S.T.]’s findings that [B.R.] was threatened
                                               and extorted by another FCPS student,
                                               [C.K.];

                                     d.        [S.T.]’s findings that [C.K.] sexually abused
                                               [B.R.].

                               12.   Failing to investigate and take seriously [B.R.]’s
                                     written and verbal reports of “death threats”
                                     communicated to [B.R.] by other FCPS students
                                     beginning in December 2011 through February 10,
                                     2012, including [B.R.]’s report to [T.B.] on February




                                          57
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 58 of 70 PageID# 1619



                                               9, 2012 which was dismissed by Assistant Principal
                                               [T.B.] as “just something kids say”;

                                        13.    Ignoring [B.R.]’s notable distress from November
                                               2011 until February 2012 when [B.R.] was removed
                                               from school;

                                        14.    Threatening [B.R.] with possible punishment for
                                               reporting verbal abuse, death threats, and harassment
                                               at the hands of other FCPS students, including on
                                               February 8, 2012 when [B.R.] was verbally
                                               assaulted;

                                        15.    Failing to investigate [B.R.]’s rape at the hands of
                                               another FCPS student;

                                        16.    Failing to provide a safe learning environment for
                                               [B.R.] to return to RCMS after February 10, 2012;

                                        17.    Failing to take disciplinary action against [B.R.]’s
                                               assailants;

                                        18.    Failing to notify [B.R.] or her parents of [B.R.]’s
                                               rights under Title IX;

                                        19.    Isolating [B.R.] from school activities instead of
                                               providing accommodations that would permit her to
                                               continue her education in a safe environment;

                                        20.    Intimidating [B.R.] and her parents from pursuing
                                               legal rights;

                                        21.    Retaliating against [B.R.] and her parents for
                                               reporting peer-on-peer rape and harassment by FCPS
                                               students;

            Response: This paragraph (and its subparts) consists of legal conclusions to which the

  School Board is not required to respond. To the extent a response is required, all allegations are

  denied.

            279.   FCPS actions and inactions caused [B.R.] to undergo harassment and make her

  liable or vulnerable to it.

            Response: Denied.



                                                  58
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 59 of 70 PageID# 1620



         280.    FCPS’s deliberate indifference to [B.R.]’s sexual harassment and sexual assault

  deprived her of access to educational opportunities and benefits provided by FCPS.

         Response: Denied.

         281.    As a direct and proximate cause of FCPS’s violation of [B.R.]’s rights under Title

  IX, [B.R.] has suffered and continues to suffer losses of educational opportunities and benefits,

  along with injuries, damages and losses, including, but not limited to: emotional distress, fear,

  anxiety, trauma, lost future earnings and earning capacity, and expenses for past and future medical

  and psychological care.

         Response: This paragraph consists of legal conclusions to which the School Board is not

  required to respond. To the extent that a response is required, the allegations are denied.

                                  -COUNT II-
           DEPRIVATION OF CONSTITUTIONAL RIGHTS PURSUANT TO THE
                     CIVIL RIGHTS ACT OF 1871, 42 U.S.C. §1983
   [B.R.] V. FAIRFAX COUNTY SCHOOL BOARD, [A.F., S.T., P.H., T.B., B.H., J.F., M.C.,
                                 M.P., and F.T.]

         282.    [B.R.] incorporates each and every allegation set forth above.

         Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.

         283.    Generally, state actors are not liable for the acts of third parties unless the state itself

  creates the danger.

         Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board does not respond to this allegation.

         284.    In order to create a danger, the state has to take some affirmative steps.

         Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.




                                                     59
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 60 of 70 PageID# 1621



            285.   Liability does not arise when the state stands by and does nothing in the face of

  danger.

            Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.

            286.   Defendants, acting under the color of state law, Fairfax County School Board,

  [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], took affirmative steps which created a

  danger to [B.R.] which deprived her of her constitutional rights.

            Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.

            287.   As a direct, substantial and proximate result of the danger created by the FCSB,

  [B.R.] was deprived of her civil rights under the Fourteenth Amendment to the United States

  Constitution.

            Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.

            288.   As a direct, substantial, and proximate result of the of the [sic] state-created danger

  set forth herein, [B.R.], was wrongfully and unlawfully deprived of her civil rights which were

  afforded to her under the United States Constitution.

            Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.

            289.   As a direct, substantial and proximate result of the state-created danger set forth

  herein, B.R. suffered life-altering injuries.

            Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.




                                                     60
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 61 of 70 PageID# 1622



         290.    As a direct, substantial, and proximate result of the of the [sic] state-created danger

  set forth herein, B.R. suffered life-altering abuse and trauma described herein.

         Response: Because Count II was dismissed by the Court’s Order of March 10, 2020, the

  School Board is not required to respond to this allegation.

                                        -COUNT III-
                                   ASSAULT AND BATTERY
                                VIRGINIA STATE LAW CLAIMS
                                       [B.R.] V. [C.K.]

         291.    [B.R.] incorporates each and every allegation set forth above.

         Response: The School Board incorporates by reference its answers to all preceding

  paragraphs.

         292.    Defendant, [C.K.], by and through his repeated threats and violent, forcible sexual

  contact with [B.R.] intended to cause harmful or offensive contact with [B.R.]’s person.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         293.    [C.K.] intended to cause [B.R.] to perceive immediate apprehension of his groping,

  physical abuse, and unwanted sexual advances.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         294.    [B.R.] reasonably believed [C.K.] would grope her, physically abuse her, and

  engage in unwelcomed sexual advances by groping her person.

         Response: This count is not filed against the School Board and, thus, no response is

  required.




                                                   61
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 62 of 70 PageID# 1623



         295.    As a direct, substantial, and proximate result of [C.K.’s] intended harmful and

  offensive contact with [B.R.]’s person, [B.R.] suffered life-altering neurological, psychiatric,

  emotional, and physical injuries.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         296.    At no point did [B.R.] consent to oral sex, vaginal sex, nor anal sex with [C.K.].

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         297.    [C.K.] forcibly raped and tortured [B.R.] on multiple occasions.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         298.    [C.K.]’s violent rape of [B.R.] was not excused nor justified.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         299.    As a direct, substantial, and proximate result of [C.K.]’s violent rape and

  objectively offensive contact with [B.R.]’s person, [B.R.] suffered life-altering neurological,

  psychiatric, emotional, and physical injuries.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

                                        -COUNT IV-
                                   ASSAULT AND BATTERY
                                VIRGINIA STATE LAW CLAIMS
                                       [B.R.] V. [J.O.]

         300.    [B.R.] incorporates each and every allegation set forth above.




                                                   62
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 63 of 70 PageID# 1624



         Response: The School Board incorporates by reference its answers to all preceding

  paragraphs.

         301.    Defendant, [J.O.], by and through her repeated threats of violence, intended to cause

  harmful or offensive contact with [B.R.]’s person when threatening [B.R.]’s life and bullying

  [B.R.] as described in this Complaint.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         302.    On each of those occasions, [J.O.] intended to cause [B.R.] to perceive immediate

  apprehension of physical abuse and/or unwanted sexual advances.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         303.    [B.R.] reasonably believed [J.O.] would strike her and/or engage in unwelcomed

  sexual advances by groping her person.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         304.    As a direct, substantial, and proximate result of [J.O.]’s intended harmful and

  offensive contact with, [B.R.]’s person, [B.R.] suffered life-altering neurological, psychiatric,

  emotional, and physical injuries.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         305.    At no point did [B.R.] consent to being digitally penetrated, fondled, or physically

  attacked by [J.O.].




                                                  63
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 64 of 70 PageID# 1625



           Response: This count is not filed against the School Board and, thus, no response is

  required.

           306.   As set forth elsewhere in this Complaint, [J.O.] intended to and did contact [B.R.]

  when she held [B.R.] down to the ground, stripped her clothes, and digitally penetrated her vagina.

           Response: This count is not filed against the School Board and, thus, no response is

  required.

           307.   [J.O.]’s violent sexual abuse of [B.R.] was not excused nor justified.

           Response: This count is not filed against the School Board and, thus, no response is

  required.

           308.   Moreover, [J.O.] intended to, and did, strike and physically abuse [B.R.] on

  multiple occasions including in the locker room when [B.R.] was changing for Physical Education

  class.

           Response: This count is not filed against the School Board and, thus, no response is

  required.

           309.   [J.O.]’s physical abuse of [B.R.] was not excused nor justified.

           Response: This count is not filed against the School Board and, thus, no response is

  required.

           310.   [J.O.]’s conduct was objectively offensive.

           Response: This count is not filed against the School Board and, thus, no response is

  required.

           311.   As a direct, substantial, and proximate result of [J.O.]’s abusive and unwanted

  sexual touching and objectively offensive contact with [B.R.]’s person, [B.R.] suffered life-

  altering neurological, psychiatric, emotional, and physical injuries.




                                                   64
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 65 of 70 PageID# 1626



         Response: This count is not filed against the School Board and, thus, no response is

  required.

                                             -COUNT V-
                             STATE LAW - GROSS NEGLIGENCE
                 [B.R.] V. [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.]

         312.    [B.R.] incorporates by reference each and every allegation set forth above.

         Response: The School Board incorporates by reference its answers to all preceding

  paragraphs.

         313.    Defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], had a

  responsibility to supervise and ensure that all RCMS students, including [B.R.], have an education

  in an atmosphere conducive to learning, free of disruption, and threat to person.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         314.    Defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C., M.P., and F.T.], failed to

  discharge their duties to [B.R.] in a reasonable manner under the circumstances set forth in this

  Complaint.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         315.    The conduct and/or inaction of defendants, [A.F., S.T., P.H., T.B., B.H., J.F., M.C.,

  M.P., and F.T.], amounted to an utter disregard of prudence amounting to complete neglect of the

  safety of [B.R.].

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         316.    The aforementioned defendants’ continual failures to timely investigate [B.R.]’s

  multiple written and verbal reports of death threats, sexual harassment, extortion, and peer-on-peer


                                                  65
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 66 of 70 PageID# 1627



  bullying, their repeated failure to reprimand her reported assailants, their outrageous efforts to

  blame the victim of peer-on-peer harassment, and their ultimate and pervasive failure to protect

  [B.R.] from the hostile and disruptive educational environment which they created and that existed

  from October 2011 until February 2012 when [B.R.]’s parents were forced to remove B.R. from

  school, evinced a reckless disregard for [B.R.]’s safety.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

         317.    Defendants’ gross negligence in failing to supervise and ensure that [B.R.] had an

  education in an atmosphere conducive to learning, free of disruption, and threat to person as

  described elsewhere in this Complaint was a direct and substantial cause of the [B.R.]’s injuries,

  damages, and losses.

         Response: This count is not filed against the School Board and, thus, no response is

  required.

                                        GENERAL DENIAL

         All allegations not specifically admitted above are denied. All relief requested is

  specifically denied.

                                    AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE
                                     (Failure to State a Claim)

         1.      For the reasons stated in the School Board’s Motion to Dismiss. The Amended

  Complaint, in whole or in part, fails to state a claim upon which relief can be granted.




                                                  66
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 67 of 70 PageID# 1628



                                SECOND AFFIRMATIVE DEFENSE
                                 (Inconsistent Statements—Estoppel)

         2.      Because Plaintiff did not provide to the U.S. Department of Education, Office of

  Civil Rights the same version of the events that she now alleges in her Amended Complaint, her

  claim is barred in whole or in part by the doctrine of estoppel.



                                 THIRD AFFIRMATIVE DEFENSE
                                 (Intervening or Superseding Cause)

         3.      If Plaintiff sustained injuries and incurred any expenses as claimed, they were

  caused in whole or in part by the acts or omissions of others for whose intervening conduct or

  negligence the School Board is not responsible.



                                FOURTH AFFIRMATIVE DEFENSE
                                   (Failure to Mitigate Damages)

         4.      Upon information and belief, Plaintiff has failed to mitigate any damages that she

  allegedly has incurred. Plaintiff voluntarily withdrew from FCPS, which deprived her of certain

  support, resources, and continued education. To the extent that remaining at FCPS would have

  reduced any damages Plaintiff now seeks in this lawsuit, the School Board is not liable for such

  damages.



                                  FIFTH AFFIRMATIVE DEFENSE
                           (Failure to Join Parties Under Fed. R. Civ. P. 19)

         5.      Plaintiff has failed to join a parties necessary for the just adjudication of her claim

  under the requirements of Rule 19 of the Federal Rules of Civil Procedure, including but not

  limited to, unnamed and unidentified individuals who participated in the “rapes” and “gang rapes”

  of Plaintiff, because complete relief cannot be accorded among those already parties and others



                                                   67
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 68 of 70 PageID# 1629



  have an interest in this action and are so situated that disposing of the action in their absence may

  impair or impede their ability to protect that interest and/or will subject the School Board to a

  substantial risk of incurring double, multiple, or otherwise inconsistent obligations. The School

  Board, therefore, reserve all rights under Rule 19, including without limitation to move to join

  necessary parties or to move to dismiss the complaint for failure to join indispensable parties.



                                 SIXTH AFFIRMATIVE DEFENSE
                                      (Statute of Limitation)

         6.      Plaintiff’s federal claims are barred by the two-year statute of limitations for the

  reasons stated in the School Board’s Motion to Dismiss.



         The School Board reserves the right to assert additional affirmative and other defenses

  and/or otherwise supplement this Answer and Affirmative Defenses upon discovery of facts or

  evidence rendering such action appropriate.


         WHEREFORE, the School Board denies any liability to Plaintiff, denies that she is

  entitled to any relief, and requests that judgment be entered in the School Board’s favor and that

  it be awarded all costs, fees and expenses in defending this action.


  Dated: April 21, 2020                                 Respectfully submitted,


                                                        FAIRFAX COUNTY SCHOOL BOARD

                                                                 /s/
                                                        Stuart A. Raphael (VSB No. 30380)
                                                        Ryan M. Bates (VSB No. 74661)
                                                        Perie Reiko Koyama (pro hac vice)
                                                        Kelly R. Oeltjenbruns (pro hac vice)
                                                        HUNTON ANDREWS KURTH LLP
                                                        2200 Pennsylvania Avenue, NW


                                                   68
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 69 of 70 PageID# 1630



                                            Washington DC 20037
                                            Telephone: (202) 955-1500
                                            Facsimile: (202) 778-2201
                                            sraphael@HuntonAK.com
                                            rbates@HuntonAK.com
                                            pkoyama@HuntonAK.com
                                            koeltjenbruns@HuntonAK.com

                                            Counsel for Defendant Fairfax County School
                                            Board




                                       69
Case 1:19-cv-00917-RDA-TCB Document 102 Filed 04/21/20 Page 70 of 70 PageID# 1631



                                       CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2020, I electronically filed this document with the Clerk

  of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to

  counsel of record for all Parties.

                                            By:           /s/
                                                  Stuart A. Raphael (VSB No. 30380)




                                                  70
